Citation Nr: 0126724	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  01-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

2.  Entitlement to service connection for shortness of breath 
due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for pain in the knees, 
hips, elbows and spine due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to June 
1992 and saw service in Southwest Asia during the Persian 
Gulf War from February 1991 to May 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought. 

The veteran's claim for entitlement to service connection for 
fatigue and for a respiratory condition will be addressed in 
the remand portion of the case.


FINDINGS OF FACT

1.  The veteran's headache complaints have been attributed to 
known diagnoses of muscle contraction type headaches with a 
possibility of a mild vascular component.

2.  Apart from that associated with the veteran's service-
connected lumbar disability, the clinical presence of a 
disability manifested by pains of the knees, elbows, hips and 
spine has not been demonstrated.


CONCLUSIONS OF LAW

1.  Headaches are not shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  Pain in the knees, hips, elbows and spine is not shown to 
be due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.317 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed undiagnosed illnesses 
after service in the Persian Gulf.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service-connected compensation may also be paid to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more of the signs or 
symptoms listed below.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  By history, physical examination and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical  
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. § 5103A.  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a  
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information  
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat.  
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims for symptoms of undiagnosed illness.  
The discussions in the rating decision, SOC and letters sent 
to the appellant informed him of the information  and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations May 2001, and 
previously sent letters to the veteran advising him of the 
types of evidence needed to substantiate his claims.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  The RO made 
several unsuccessful attempts to obtain certain treatment 
records identified by the veteran and described further 
action to be taken by the VA as a consequence.  The veteran 
indicated his desire that the claim be processed with the 
information on hand.  The veteran has not referenced any 
other unobtained evidence that might aid his claims or that 
might be pertinent to the claims.  The veteran has been 
afforded disability evaluation examinations.  With regard to 
the adequacy of the examinations, the Board notes that the 
examination reports reflect that the VA examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted physical examinations, and offered 
appropriate assessments and diagnoses.  The Board is unaware 
of any additional relevant and available evidence.  The 
veteran was afforded a hearing before the undersigned sitting 
as a member of the Board in August 2001.  The Board concludes 
that all reasonable efforts  were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In the circumstances of this case, a remand to have the RO 
apply the new law would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran);  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are  to be avoided).  
The Board concludes there is no prejudice to the veteran in 
proceeding with this appeal and the Board will consider those 
claims on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute. 

The Board notes that the veteran has provided lay testimony, 
several lay statements and opinions.  The lay statements and 
testimony for the most part only repeat history as already 
reported by the veteran, as opposed to furnishing evidence of 
signs or manifestations in support of the veteran's claimed 
conditions.  Nevertheless, clinical evidence observed and 
documented by trained medical providers, as more fully set 
forth below, is even more probative than lay observation.  
Moreover, lay opinion as to medical matters, no matter how 
sincere, is without probative value because the authors, as 
lay persons, are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Headaches Claimed As Due To An Undiagnosed Illness

During the pendency of the claim, the veteran reported 
headaches.  He claims that the headaches began in 1993 and 
have continued.  The veteran was afforded a VA examination in 
March 1995 at which the examiner noted the reported headaches 
were generalized, non-throbbing, steady and produced a low 
grade discomfort.  The examiner concluded with an impression 
of an entirely normal neurologic examination with most likely 
muscle contraction type headaches.

The veteran was afforded a special VA neurologic examination 
in December 1998.  Mentation was normal.  Cranial nerves II 
to XII were intact with no signs of increased intracranial 
pressure or focal neurologic deficits.  Motor examination 
revealed normal muscle tone and strength with no atrophy, 
vesiculation or abnormal movement.  Sensory examination was 
normal throughout.  The impression was normal neurologic 
examination with localized low back pain and muscle 
contraction type headaches with possibly a mild vascular 
component. 

As noted above, lay statements associating the veteran's 
headaches with an undiagnosed illness have been introduced 
into the record.  However, for the reasons previously stated, 
such statements are simply not credible, the authors lacking 
the requisite competence to make such an assertion."  See 
Rucker v. Brown, 10 Vet. App. 67 (1997); King v. Brown, 5 
Vet. App. 19, 21 (1993).  On the other hand, medical evidence 
within the record associates the veteran's headaches with a 
known clinical basis, i.e. to localized low back pain and 
muscle contraction type headaches with possibly a mild 
vascular component.  In the absence of affirmative evidence 
to contradict such a diagnosis, the preponderance of the 
evidence is against the claim that the veteran's headaches 
are attributable to an undiagnosed illness.

Pain in the Knees, Hips, Elbows and Spine Claimed as Due to 
an Undiagnosed Illness

The veteran has reported that he began to experience muscle 
pain after he was in service in the Persian Gulf and after 
his release from active duty.  He asserts that his claimed 
symptoms are attributable to his service in Operation Desert 
Storm.  The record does not establish, however, that the 
veteran has objective indications of a chronic disability 
manifested by muscle pain.  Apart from the veteran's service-
connected lower back disability, the veteran's service 
medical records do not contain any references to muscle pain, 
which the veteran claims is because the problems manifested 
thereafter.  

According to an August 1998 examination, the examiner 
reported the absence of pathology relating to the veteran's 
cervical and thoracic spine.  Moreover, pursuant to a January 
1999 examination, while the veteran registered complaints of 
pain, the objective physical examination revealed no 
pathological process.  Normal ranges of motion were reported.  
There were no weaknesses or sensory deficits clinically 
identified.  X-rays of the pelvis with lateral of both hips 
revealed no pathology.  

It bears emphasis, with regard to the claim that the veteran 
experiences pain due to an undiagnosed illness, that the 
clinical evidence, apart from that relating to the service-
connected lumbar spine, does not demonstrate the presence of 
any current functional impairment, such as limited movement, 
resulting from the veteran's claimed disorders, nor does it 
demonstrate, by means of notations reflecting facial 
expression or wincing on pressure or manipulation, the 
presence of pain on motion or other objective manifestations 
of disuse such as muscle atrophy or wasting.  Sanchez-Benitez 
v. West, 13 Vet App 282 (1999)(pain does not constitute a 
disability for which service connection may be granted). 

In summary, the evidence shows that the veteran does not have 
objective indications of a chronic undiagnosed disability 
manifested by muscle pain.  Accordingly, the Board concludes 
that muscle pain may not be regarded to be due to an 
undiagnosed illness incurred during Persian Gulf service.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
of entitlement to service-connection.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  


ORDER

Entitlement to service connection for headaches due to an 
undiagnosed illness is denied. 

Entitlement to service connection for pain in the knees, 
hips, elbows and spine due to an undiagnosed illness is 
denied.


REMAND

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

In this case the record is unclear as to whether the veteran 
has an undiagnosed fatigue disability or a respiratory 
disability attributable to an undiagnosed illness.  The Board 
observes that the veteran reported difficulty sleeping 
because he was experiencing back pain.  Nonetheless, it would 
be helpful if the examiner clarified whether the veteran's 
fatigue is due to an undiagnosed illness or from lack of 
sleep attributable to his service-connected back condition.  

The Board is also mindful that a diagnosis of mild to 
moderate mixed ventilatory impairment etiology unknown was 
diagnosed in the context of a January 1999 respiratory 
examination.  However, that condition appears to be more of a 
symptom than a diagnosis and has been previously associated 
with the veteran having gained some weight.  In any event, 
the Board is of the opinion that further examination would be 
helpful in assessing whether a disability is present 
attributable to an undiagnosed illness. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:   

1.  The claims file, along with a copy of 
the Guidelines for Persian Gulf War 
disability examinations, should be 
referred to a VA physician who 
specializes in pulmonary medicine.  The 
examiner is requested to review the 
information provided and answer the 
following:

a) Does the veteran suffer from a 
diagnosable disease or disorder 
manifested by respiratory pathology?  
If so, what is this diagnosable 
disability?  

b) If the veteran's has respiratory 
pathology that is not caused or 
aggravated by a diagnosable 
disability, is it at least as likely 
as not that such is caused by an 
undiagnosed illness resulting from 
the veteran's service in the Gulf 
War?

If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, he or 
she should so indicate and explain.  If 
any additional diagnostic tests or 
specialist examinations are deemed 
necessary to answer the questions posed, 
they should be ordered.  The complete 
rationale for all opinions expressed must 
be provided.

2.  The RO should refer the claims folder 
to the same VA physician who performed 
the January 25, 1999 (if unavailable, to 
another VA physician). 

It is requested that the examiner review 
the fatigue portion of the examination 
and offer an opinion as to whether it is 
as likely as not that the veteran's 
fatigue is attributable to an undiagnosed 
illness or whether it is more likely that 
his fatigue is attributable to a known 
diagnosis or condition.  Any additional 
tests or examinations deemed necessary 
should be performed.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in 
completing the above development, and we trust that it will 
attend to this development in an expeditious manner. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



